DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 27, 2021 cancelled claim 17.  Claims 1, 6, and 11 were amended and new claims 19 and 20 were added.  Thus, the currently pending claims addressed below are claims 1-3, 5-8, 10-13, and 15-20.

Claim Interpretation
Claim Scope:  Based on the applicant’s specification and claims, the applicant has invented a device that performs information release.  There is neither a mention of the term “client terminal” nor any other client device in the applicant’s specification.  The only support for a client terminal and its functionality is support based on inherency.  For example, paragraphs 3, 41, 72 indicate that reference information is exposed and pushed to users and user feedback is obtained, the feedback including click and download operations associated with the reference information. As such, the scope of the claimed information release method, electronic device for information release, and non-transitory computer-readable storage medium are limited to the device that is performing information release.  Any limitations directed towards the functionality of the client terminal do not limit the scope of the claimed invention as the client terminal is a different invention than the claimed electronic device.  Furthermore, any limitations 
collecting exposure amounts of reference information of different categories, the different categories indicating different feedback operation difficulties required from a user receiving released information, including:
collecting exposure amounts of a viewing-type advertisement reported by a user terminal that detects a user clicking on the viewing-type advertisement; 
collecting exposure amounts of a download-type advertisement reported by a user terminal that detects a user downloading an application through the viewing-type advertisement; and 
collecting exposure amounts of a following-type advertisement reported by a user terminal that detects a user clicking to follow through the following -type advertisement;
generating position-value tables of reference information of the different categories including: 
for each position-value table, dividing all reference information of a corresponding category into multiple intervals according to the exposure amounts of the reference information of the category; and 
assigning conversion rates corresponding to exposure amounts at starting and ending positions of the multiple intervals as position-value-points of the position-value-table; 
wherein the different categories indicating different feedback operation difficulties required from a user receiving released information;
collecting multiple pieces of information-to-be-released, and 
performing normalization processing on conversion rates of the multiple pieces of information-to-be-released according to categories of the multiple pieces of information-to-be-released by using corresponding position-value tables, so as to obtain normalized conversion rates of the multiple pieces of information-to- be-released including 
determining, for each of the multiple pieces of information-to-be-released, a position in the position-value table of the corresponding category which indicates an interval to which the conversion rate of the information-to-be-released belongs, according to a start value and an end value of the interval indicated by position-value-points in the position-value table; and 
determining the normalized conversion rates of the multiple pieces of information-to-be-released according to the positions of the conversion rates of the multiple pieces of information-to-be-released in the position-value tables; 
selectively releasing the multiple pieces of information-to-be-released according to the normalized conversion rates of the multiple pieces of information-to-be-released, wherein a piece of information with a first normalized conversion rate is released prior to a piece of information with a second normalized conversion rate lower than the first normalized conversion rate, wherein selectively releasing the multiple pieces of information-to-be-released comprises: receiving and displaying, by a user terminal receiving a released piece of information, one or more of: a viewing-type advertisement that requires the user to click to view, a download-type advertisement that requires a user to download an application, and a following-type advertisement that requires the user to click to follow.

Claim Objections
Claim 17 is objected to because of the following informalities:  The applicant’s argument’s dated July 27, 2021 states on Page 1, lines 17-18 that “Applicant amends independent claims 1, 6, and 11 to incorporate subject matter of now cancelled claim 17”.  However, the Claim listing indicates that claim 17 is (Previously Presented).  As such, the examiner is unsure as to the proper status of claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-3, 5-8, 10-13, and 15-20 
collecting exposure amounts of reference information of different categories, the different categories indicating different feedback operation difficulties required from a user receiving released information, including:
collecting exposure amounts of a viewing-type advertisement reported by a user terminal that detects a user clicking on the viewing-type advertisement; 
collecting exposure amounts of a download-type advertisement reported by a user terminal that detects a user downloading an application through the viewing-type advertisement; and 
collecting exposure amounts of a following-type advertisement reported by a user terminal that detects a user clicking to follow through the following -type advertisement
generating position-value tables of reference information of the different categories including: 
for each position-value table, dividing all reference information of a corresponding category into multiple intervals according to the exposure amounts of the reference information of the category; and 
assigning conversion rates corresponding to exposure amounts at starting and ending positions of the multiple intervals as position-value-points of the position-value-table; 
wherein the different categories indicating different feedback operation difficulties required from a user receiving released information;
collecting multiple pieces of information-to-be-released, and 
performing normalization processing on conversion rates of the multiple pieces of information-to-be-released according to categories of the multiple pieces of information-to-be-released by using corresponding position-value tables, so as to obtain normalized conversion rates of the multiple pieces of information-to- be-released including 
determining, for each of the multiple pieces of information-to-be-released, a position in the position-value table of the corresponding category which indicates an interval to which the conversion rate of the information-to-be-released belongs, according to a start value and an end value of the interval indicated by position-value-points in the position-value table; and 
determining the normalized conversion rates of the multiple pieces of information-to-be-released according to the positions of the conversion rates of the multiple pieces of information-to-be-released in the position-value tables; 
selectively releasing the multiple pieces of information-to-be-released according to the normalized conversion rates of the multiple pieces of information-to-be-released, wherein a piece of information with a first normalized conversion rate is released prior to a piece of information with a second normalized conversion rate lower than the first normalized conversion rate, wherein selectively releasing the multiple pieces of information-to-be-released comprises: receiving and displaying, by a user terminal receiving a released piece of information, one or more of: a viewing-type advertisement that requires the user to click to view, a download-type advertisement that requires a user to download an application, and a following-type advertisement that requires the user to click to follow. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas because the limitations are clearly directed to commercial or legal interactions, namely advertising, marketing, or sales related activities or behaviors by collecting information, analyzing the information, obtaining a result based on the analysis and tailoring content based on the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of memory storing instructions; one or more processor coupled to the memory; and a user terminal. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using memory storing instructions; a processor coupled to the memory; and a user terminal to perform 
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173  Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs [0105] and [0106] of the applicant’s specification: “An example of an electronic device 912 includes but is not limited to a personal computer, a server computer, a handheld or laptop device, a mobile device (such as a mobile phone, a personal digital assistant (PDA), or a media player), a multi-processor system, a consumption-type electronic device, a small computer, a large computer, a distributed computing environment that includes any of the foregoing systems or devices, or the like”); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are 
“collecting exposure amounts of reference information of different categories, the different categories indicating different feedback operation difficulties required from a user receiving released information, including: collecting exposure amounts of a viewing-type advertisement reported by a user terminal that detects a user clicking on the viewing-type advertisement; collecting exposure amounts of a download-type advertisement reported by a user terminal that detects a user downloading an application through the viewing-type advertisement; and collecting exposure amounts of a following-type advertisement reported by a user terminal that detects a user clicking to follow through the following -type advertisement” because it is considered to be receiving data;
“obtaining multiple pieces of information-to-be-released” because it is considered to be receiving data; and
“selectively releasing the multiple pieces of information-to-be-released according to the normalized conversion rates of the multiple pieces of information-to-be-released, wherein a piece of information with a first normalized conversion rate is released prior to a piece of information with a second normalized conversion rate lower than the first normalized conversion rate, wherein selectively releasing the multiple pieces of information-to-be-released comprises: receiving and displaying, by a user terminal receiving a released piece of information, one or more of: a viewing-type advertisement that requires the user to click to view, a download-type advertisement that requires a user to download an application, and a following-type advertisement that requires the user to click to follow” because it is considered to be transmitting data.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-3, 5; 7-8, 10, 12-13, and 15-20 appear to merely further limit that abstract idea by receiving and sorting advertising data (exposure amount and conversion rate data) to create a position-value table (claims 2, 7, 12); receiving and correcting advertising data (exposure amount and conversion rate data) using mathematical operations (claims 3, 8, and 13); transmitting advertisements (multiple pieces of information-to-be-released) based on a comparison of the normalized conversion rates with a mathematical threshold (claims 5, 10, and 15); describing what the different categories include and how they are determined (claims 16 and 17); describing the distribution of data within an interval of the position-value table (claim 18); describing the mathematical algorithm used to generate the tables (claims 19 and 20), and therefore only further limit the application of the abstract idea (i.e. “PEG” Step 2A, Prong 2=Yes), and do not add significantly more than the abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-3, 5-8, 10-13, and 15-20 are not patent eligible.

Possible Allowable Subject Matter
Claims 1-3, 5-8, 10-13, and 15-20 would be allowable is the applicant is able to overcome the 35 USC 101 rejection of the claims.
The following is an examiner’s statement of reasons for allowance: The examiner has found prior art (Zagofsky et al. (PGPUB: 2007/0174124); Park et al. (PGPUB: 2013/0132437); Jindal et al. (PGPUB: 2015/0154632) that would be obvious to combine and result in a disclosure of a memory storing instructions; and one or more processor coupled to the memory and, when executing the instructions, configured for: obtaining position-value tables of reference information of different categories, wherein a position-value table comprises conversion rates of the reference information of a corresponding category at each position-value-point, wherein the position-value-point is generated according to exposure amount of all reference information of the category; obtaining multiple pieces of information-to-be-released, and performing normalization processing on conversion rates of the multiple pieces of information-to-be-released according to categories of the multiple pieces of information-to-be-released by using corresponding position-value tables, so as to obtain normalized conversion rates of the multiple pieces of information-to- be-released and selectively releasing the multiple pieces of information-to-be-released according to the normalized conversion rates of the multiple pieces of information-to-be-released.  However, the examiner has been unable to find prior at that discloses: “generating position-value tables of reference information of different categories including: for each position-value table, dividing all reference information of a corresponding category into multiple intervals according to exposure amounts of the reference information of the category; and assigning conversion rates corresponding to exposure amounts at starting and ending positions of the multiple intervals as position-value-points of the position-value-table” and “performing normalization processing on conversion rates of the multiple pieces of information-to-be-released according to categories of the multiple pieces of information-to-be-released by using corresponding position-value tables, so as to obtain normalized conversion rates of the multiple pieces of information-to- be-released including determining, for each of the multiple pieces of information-to-be-released, a position in the position-value table of the corresponding category which indicates an interval to which the conversion rate of the information-to-be-released belongs, according to a start value and an end value of the interval indicated by position-value-points in the position-value table; and determining the normalized conversion rates of the multiple pieces of information-to-be-released according to the positions of the conversion rates of the multiple pieces of information-to-be-released in the position-value tables”.  As such the claims recite subject matter that cannot be found in the prior art.

Response to Arguments
Applicant's arguments directed toward the 35 USC 101 rejection in the response dated July 27, 2020 have been fully considered but they are not persuasive.  
The applicant argues that the claims are directed to a practical application under Prong 2 of Step 2A because the claim limitations  of "the different categories indicating different feedback operation difficulties required from a user receiving released information," "collecting exposure amounts of a viewing-type 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/John Van Bramer/Primary Examiner, Art Unit 3621